          Case 3:21-cv-00589 Document 1 Filed 01/25/21 Page 1 of 5



 1   Aimee G. Hamoy, State Bar No. 221228
     Erica Summan, State Bar No. 326955
 2   BURNHAM BROWN
     A Professional Law Corporation
 3   P.O. Box 119
     Oakland, California 94604-0119
 4   ---
     1901 Harrison Street, Suite 1400
 5   Oakland, California 94612-3523
     Telephone:    (510) 444-6800
 6   Facsimile:    (510) 835-6666
     Email: ahamoy@burnhambrown.com
 7          esumman@burnhambrown.com
 8   Attorneys for Defendant
     TARGET CORPORATION
 9

10                                 UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12   LACHELLE LEWIS,                                     No.

13                  Plaintiff,                           DEFENDANT TARGET
                                                         CORPORATION'S NOTICE OF
14   v.                                                  REMOVAL

15   TARGET CORPORATION and DOES 1-20,

16                  Defendants.

17

18   TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

19   NORTHERN DISTRICT OF CALIFORNIA:

20          PLEASE TAKE NOTICE that Defendant TARGET CORPORATION (referred to herein

21   as “Defendant”), by and through their attorneys of record, hereby remove to this Court the state

22   court action described below.

23          1.      On or about October 29, 2020, Plaintiff LACHELLE LEWIS (“Plaintiff”) filed a

24   Complaint in the Superior Court of the State of California, County of San Mateo, under case

25   number 20-CIV-04751 (the “Action”), naming Target Corporation as Defendant. [See

26   Plaintiff’s Complaint, attached hereto as Exhibit A.]

27          2.      Plaintiff’s Complaint contains One Cause of Action: General Negligence.

28          3.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b), which requires

                                         1
      DEFENDANT TARGET CORPORATION’S NOTICE OF REMOVAL
          Case 3:21-cv-00589 Document 1 Filed 01/25/21 Page 2 of 5



 1   a Notice of Removal to be filed within thirty (30) days “after the receipt by the defendant,

 2   through service or otherwise, of a copy of the initial pleading setting forth the claim for relief

 3   upon which such action or proceeding is based….” Moreover, under 28 U.S.C. § 1446(b)(3),

 4   “Except as provided in subsection (c), if the case stated by the initial pleading is not removable,

 5   a notice of removal may be filed within thirty days after receipt by the defendant, through

 6   service of otherwise, of an amended pleading, motion, order or other paper from which it may

 7   first be ascertained that the case is one which is or has become removable.”

 8           4.      Plaintiff completed service of the Complaint on Target Corporation on October

 9   29, 2020. Defendant served Plaintiff with a Request for Statement of Damages on December 15,

10   2020. On January 14, 2021, Plaintiff served their Statement of Damages to Defendant whereby

11   Plaintiff Lachelle Lewis claims $500,000 in general damages and $320,000 in special damages.

12   [See Plaintiff’s Statement of Damages, attached hereto as Exhibit B.] This was Defendant’s first

13   notice that Plaintiff sought damages beyond the $75,000 threshold. Under 28 U.S.C. §

14   1446(b)(3), Target Corporation has until February 15, 2021 to exercise its right to remove. The

15   filing of this Notice of Removal is therefore timely.

16           5.      Target Corporation filed an Answer to the Complaint in San Mateo Superior

17   Court. [See Defendant’s Answer, attached hereto as Exhibit C.]

18                                             JURISDICTION

19           6.      This action is a civil action over which this Court has original jurisdiction based

20   on diversity of citizenship pursuant to 28 U.S.C. section 1332(a), and which may be removed to

21   this Court by Target Corporation pursuant to 28 U.S.C. section 1444(b) because it is a civil

22   action between citizens of different states and because the matter in controversy exceeds the sum

23   of $75,000.00, exclusive of interest and costs. Plaintiff and Defendant, are, and have been,

24   citizens of different states at all times, and therefore, complete diversity exists in this action, as

25   stated below:

26           7.      Plaintiff’s Citizenship: Plaintiff is a resident of the State of California and

27   resides in San Francisco, CA. For purposes of evaluating diversity, a person is a “citizen” of the

28   state in which he or she is domiciled. See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th

                                         2
      DEFENDANT TARGET CORPORATION’S NOTICE OF REMOVAL
          Case 3:21-cv-00589 Document 1 Filed 01/25/21 Page 3 of 5



 1   Cir. 1983); see also Kantor v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (a

 2   person’s domicile is the place she resides with the intent to remain.) Accordingly, Plaintiff is a

 3   citizen of the State of California.

 4           8.      Defendant Target Corporation’s Citizenship: For purposes of diversity

 5   jurisdiction, a corporation “shall be deemed to be a citizen of every State. . .by which it has been

 6   incorporated and of the State. . .where it has its principal place of business. . . .” 28 U.S.C. §

 7   1332(c)(1). Defendant Target is a corporation incorporated under the laws of the State of

 8   Minnesota, with its headquarters and its principal place of business in Minneapolis, Minnesota.

 9   Target's Executive Officers and senior management, including, but not limited to, the Chief

10   Executive Officer, Chief Operating Officer, Chief Financial Officer, Chief Legal Officer, Chief

11   Marketing Officer, Chief Human Resources Officer, and Chief Stores Officer, were and are

12   located at Target Headquarters in Minnesota. At all times material hereto, Target's managerial

13   and policymaking functions, including, but not limited to, finance, marketing, merchandising,

14   legal, technology services, store operations, human resources, and property development, were

15   and are performed at and promulgated from Target Headquarters in Minnesota. Accordingly,

16   Target is a citizen of Minnesota. See, e.g., Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010)

17   (“We conclude that ‘principal place of business’ is best read as referring to the place where a

18   corporation’s officers direct, control, and coordinate the corporation’s activities.”); Breitman v.

19   May Co. Cal., 37 F.3d 562, 564 (9th Cir. 1994) (corporation was citizen of state in which its

20   corporate headquarters were located and where its executive and administrative functions were

21   performed.)

22           9.      As noted above, Plaintiff’s Complaint alleges cause of action of General

23   Negligence.

24           10.     Because Plaintiff is a citizen of a state different than Target Corporation diversity

25   exists for purposes of establishing jurisdiction. See 28 U.S.C. § 1332(a)(1).

26                       AMOUNT IN CONTROVERSY EXCEEDING $75,000

27           11.     This Court has jurisdiction over this case because the amount placed in

28   controversy by each Plaintiff’s alleged claims, based on their written discovery responses,

                                         3
      DEFENDANT TARGET CORPORATION’S NOTICE OF REMOVAL
           Case 3:21-cv-00589 Document 1 Filed 01/25/21 Page 4 of 5



 1   exceeds $75,000, exclusive of interests and costs. See 28 U.S.C. § 1332(a).

 2             12.   It is apparent from Plaintiff’s Statement of Damages from January 14, 2021 that

 3   Plaintiff Lachelle Lewis is claiming total damages of $820,000 comprised of $500,000 in

 4   general damages and $320,000 in special damages. Thus Plaintiff’s damages claims satisfy the

 5   amount-in-controversy requirement to invoke federal diversity jurisdiction.

 6                          NOTICE TO PLAINTIFF AND STATE COURT

 7             13.   Pursuant to 28. U.S.C. section 1446(d), contemporaneously with the filing of this

 8   Notice of Removal with this Court, written notice of such filing will be given by the undersigned

 9   to Plaintiff, and a copy of the Notice of Removal will be filed with the Clerk of the County of

10   Sonoma Superior Court. (See Notice to Adverse Parties attached hereto as Exhibit D;

11   Certification of Interested Parties, attached hereto as Exhibit E.)

12                                 NOTICE TO ADVERSE PARTIES

13             14.   Notice to Adverse Party of Notice of Removal is contemporaneously filed in

14   Action No 20-CIV-04751 of the San Mateo County Superior Court. [See Notice to Adverse

15   Party, attached hereto as Exhibit D.]

16             15.   Pursuant to the provisions of 28 U.S.C. § 1446, Defendants attach herewith and

17   incorporate herein by reference, copies of the following documents served by the parties in this

18   action:

19             a)    Plaintiff’s Complaint [Exhibit A].

20             b)    Defendants Target Corporation’s Answer to Plaintiff’s Complaint [Exhibit C].

21             c)    Notice to Adverse Parties of Notice of Removal [Exhibit D].

22                                               PRAYER

23             WHEREFORE, TARGET CORPORATION prays that the above-entitled action,

24   formerly pending in the Superior Court of California, County of San Mateo, be removed

25   therefrom to the United States District Court for the Northern District of California and that this

26   action proceed in that Court as an action properly removed thereto.

27   ///

28   ///

                                         4
      DEFENDANT TARGET CORPORATION’S NOTICE OF REMOVAL
         Case 3:21-cv-00589 Document 1 Filed 01/25/21 Page 5 of 5



 1                                     DEMAND FOR JURY

 2         Defendant Target Corporation hereby demand a jury for all claims in this action.

 3

 4   DATED: January 25, 2021                    BURNHAM BROWN
 5

 6                                              By /s/ Aimee G. Hamoy
                                                   AIMEE G. HAMOY
 7                                                 ERICA SUMMAN
 8                                              Attorneys for Defendant
                                                TARGET CORPORATION
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        5
     DEFENDANT TARGET CORPORATION’S NOTICE OF REMOVAL
